         Case 20-35599 Document 41 Filed in TXSB on 11/23/20 Page 1 of 1




                    IN THE UNITED STATED BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                                  ENTERED
                                                                                                  11/23/2020
IN RE:                                            §
AZTEC/SHAFFER, LLC, et al                         §       CASE NO: 20-35599
                                                  §
ASAIG, LLC,                                       §       CASE NO: 20-35600
                                                  §       Jointly Administered Order
         Debtors.                                 §
                                                  §       CHAPTER 11

                                ORDER STRIKING PETITION

        For the reason set forth on the record on this date, the petition filed in case 20-35599 is
stricken. The case is closed.
       Case 20-35600 remains as an open and active chapter 11 bankruptcy case.




1/1
